ON PETITION FOR REHEARING
The appellee in the best tradition for a petition for rehearing has pointed out several erroneous statements contained in the opinion as originally written. We have considered our decision in the light of the petition for rehearing and we find that the changes do not effect a change in the decision reached nor do the other grounds set forth afford a basis for a rehearing on the merits. We have however, revised the opinion to correct the statements mentioned.
Therefore the petition for rehearing is denied.